 


109 HR 1560 IH: To amend the Internal Revenue Code of 1986 to increase the exclusion equivalent of the unified credit allowed against the estate tax to $7,500,000 and to establish a flat estate tax rate.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1560 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the exclusion equivalent of the unified credit allowed against the estate tax to $7,500,000 and to establish a flat estate tax rate. 
 
 
1.Increase in exclusion equivalent of unified credit to $7,500,000
(a)In generalSubsection (c) of section 2010 of the Internal Revenue Code of 1986 (relating to applicable credit amount) is amended by striking all that follows the applicable exclusion amount and inserting . For purposes of the preceding sentence, the applicable exclusion amount is $7,500,000..
(b)Modification of estate tax rate scheduleSubsection (c) of section 2001 of such Code (relating to rate schedule) is amended to read as follows:

(c)RateThe tentative tax on the amount with respect to which the tentative tax is to be computed is 27.5 percent of such amount..
(c)Repeal of certain estate and gift tax provisions made by EGTRRA
(1)Subtitles A and E of title V, and subsections (d), (e), and (f)(3) of section 511, of the Economic Growth and Tax Relief Reconciliation Act of 2001, and the amendments made by such provisions, are hereby repealed. The Internal Revenue Code of 1986 shall be applied and administered as if such provisions, and amendments, had never been enacted.
(2)Section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to title V of such Act. 
(d)Effective dateThe amendments made by this section shall apply to estates of decedents dying, and gifts made, after December 31, 2005. 
 
